Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group V (claims 51 and 52) in the reply filed on January 25, 2021 is acknowledged.  
Claims 1-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2021.
Claim Objections
Claim 51 is objected to because of the following informalities:  Applicant needs to rewrite claim 51 in independent form including all of the limitations of the withdrawn claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillberg et al (US 2013/0236541 A1).
Gillberg teaches ([0001]-[0003]) using a combination of (i) a substance with inhibiting effect on the ileal bile acid transport system (IBAT) (“IBAT inhibitor”) and (ii) a bile acid binder to treat patients with elevated concentrations of total cholesterol and low-density lipoprotein cholesterol (“hypercholesterolemia”).  Gillberg states ([0003] and [0006]) that IBAT inhibitors treat hypercholesterolemia by inhibiting the normal re-absorption of bile acids from the small intestine.  However, Gillberg teaches ([0006]) that this inhibition may lead to increased levels of bile acids in the colon and that such an increase of bile acid concentrations could generate diarrhea and discomfort to the patient (instant bile acid malabsorption diarrhea).  Gillberg teaches ([0006]) that its invention minimizes the concentration of free bile acids in the colon and thereby reduces the potential risk for diarrhea by co-administration of a bile acid binder together with the IBAT inhibitor.  Gillberg teaches ([0007]) that the IBAT inhibitor and the bile acid binder can be taken simultaneously, separately or sequentially (in [0438], Gillberg states that the IBAT inhibitor and the bile acid binder can be formulated separately or combined).  Gillberg teaches ([0008]) that the bile acid binder (such as cholestyramine, cholestipol or colesevelam) may be administered in a dosage form that releases the bile acid binder in the colon.  Gillberg teaches ([0008]) that its formulation will prevent binding of bile acids to the bile acid binder before the formulation reaches the colon: thereby, maximal bile acid binding capacity will be obtained in the colon, and any possible side effects such as diarrhea is avoided and maximal excretion of bile acids will be obtained.  Gillberg teaches ([0430]) that the colon delivery of the bile acid binder can be achieved by a formulation comprising a core containing the bile acid binder and optionally pharmaceutically acceptable excipients, and a coating of the core with a release membrane adapted for colonic delivery.  Specifically, in Example 20, Gillberg teaches a colesevelam (bile acid binder) colon-release tablet having the following composition:

    PNG
    media_image1.png
    309
    512
    media_image1.png
    Greyscale

As shown above, the core contains 400 mg of colesvelam hydrochloride (instant active agent), which gives about 65 wt.% for the active agent of the core.  With respect to instant drug release controlling component, the hydroxypropyl methyl cellulose (hypermellose) included in the core is being used as a matrix that allows for controlled release of the active agent (colesevelam) in the distal jejunum, proximal ileum, distal ileum and/or the colon (see [0424]).  Thus, Gillberg’s hydoxypropyl methyl cellulose teaches instant drug release controlling component capable of providing release of the active agent primarily in a region selected from the group consisting of the lower gastrointestinal tract, the large intestine, the jejunum, the ileum, the cecum, the colon, the rectum and combinations thereof.  With respect to instant outer coating encasing the core, Gillberg teaches ([0424]) that Eudragit S100 contained in the colon release layer is being used as an enteric polymer coating for the core.  Thus, Gillberg teaches instant outer coating encasing the core.  Gillberg teaches ([0394]) that its formulation comprising the IBAT inhibitor compound and a bile acid binder is an oral formulation.  
As discussed above, Gillberg teaches instant oral drug delivery system as described in instant claim 1.  Gillberg teaches (claim 19) that its formulation is used in the prophylactic or therapeutic treatment of a subject suffering from or susceptible to diarrhea during therapy comprising an IBAT inhibitor compound and furthermore teaches ([0461] and [0465]) that the daily dose for the formulation can be administered as a single dose or divided into two or more unit doses.  Thus, Gillberg teaches instant claims 51 and 52.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 13, 2021